Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 are objected to because of the following informalities: Claim 1 deals with an electrostatic discharge layer including a lens unit (in a singular form) whereas claim 11 deals with the (same) electrostatic discharge layer including a plurality of lens units. The singular lens unit and the plural lens units are two different elements. Therefore, claims 11-12 does not further narrow the scope of base claim 1. Appropriate correction is required.

A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In claim 11, as mentioned earlier, limitation of the electrostatic discharge layer including a plurality of lens units renders the claim indefinite since the scope of the claim cannot be ascertained as the limitation is different in scope from that of claim 1.
	Dependent claim 12 is necessarily rejected since it depends upon rejected base claim.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is rejected since it involves broader limitation compared to that of claim 1. 
Dependent claim 12 is necessarily rejected since it depends upon rejected base claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 1 and 20, the omitted structural cooperative relationships are: a surface and a display side.
In absence of essential structural positive relationship of the surface and the display side, it remains uncertain as to how the surface and the display side are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the surface and the display side, it remains uncertain as to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee et al (USPgPub 2008/0252831).

As to claims 1 and 20, it is noted that the limitations “a surface” and a display side” are not cited positively.
	As to claims 2, and 5, wherein the display laminated structure includes a display region, the electrostatic discharge layer includes a transparent conductive lens unit (400), and the lens unit is on the display region, and
wherein, as shown in Fig. 3, the lens unit includes a flat surface and a non-flat surface opposite to the flat surface; and the non-flat surface is further away from the display laminated structure than the flat surface.
As to claim 19, applicant is claiming the display device being a head-mounted display device. The limitation of the head-mounting display device is not been given patentable weight because it is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-13, 17, and alternately claim 19, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, as applied above to claim 1.
As to claim 3, Although Lee et al do not disclose the transparent conductive material including graphene, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to use any suitable known conductive material for the transparent conducive film, such as ITO, IZO, SnO2, graphene etc.

Alternatively, applicant’s claimed shape graphene material for the transparent conductive material is not shown to solve any problems or yield any unexpected results that are solved by the Toshiyuki et al’s rectangular shaped void regions. Accordingly, applicant’s claimed graphene material for the transparent conductive material is considered to be an obvious matter of design choice.
	As to claim 4, Lee et al disclose the lens unit including a Fresnel lens.
	As to claims 6 and 7, although Lee et al do not disclose the display device further including a planarization layer or a polarizer, as claimed by applicant, it would have been within the level of a persons of ordinary skill in the art since such features is considered routine in the art.
	As to claims 8-12, although Lee et al do not disclose the laminated structure including a plurality of display sub-pixels corresponding to at least one display sub-pixel, as claimed by applicant, such claimed feature is considered routine and well 
	As to claim 13, although Lee et al do not disclose the display device including a voltage control circuit, as claimed by applicant, such claimed feature is considered routine and well known to those skilled in the art and therefore would have been obvious.
	As to claim 17, although Lee et al do not disclose the display device including a self-luminous organic light emitting diode display structure, as claimed by applicant, the use of organic light emitting diode based laminated structure is well known in the art as a lighting source unit within the display device.
	As to claim 19, although Lee et al do not disclose the display device as a head-mounted display device, providing the head-mounting display device including the display panel, as mentioned earlier, is known in the art and therefore would have been obvious to this skilled in the art.

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879